Per Curiam.
The defendant has requested us to modify the opinions heretofore filed in this case, so as to decide that the 1905 amendments to the defendant’s edicts gave it a representative form of government; to withdraw from the opinion, written by Judge Root, the reference to the qualifications necessary to render members eligible to hold the three principal offices of the order, and to define with more particularity the term, “a representative form of government.”
The opinions heretofore filed decide the only issue before the court, viz., that, so far as the plaintiff is concerned, the society at the time it acted was not qualified to amend its edicts with reference to her rights. The only- other persons clothed with any right to question the form of the defendant’s government, are the state and such beneficiaries as may be prejudiced by the defendant’s amended edicts. Neither the state nor any beneficiary other than the plaintiff is before the court in this action, and we are without power to render a judgment that will .foreclose inquiry into said subject should the question be presented in other litigation. We should and shall remain unprejudiced to determine that issue if presented in legal form! Nothing we have said in any opinion filed in this case should be taken as a determination that the defendant does not at the present time have a representative form of government, or as suggesting in the remotest degree that the defendant’s affairs are not being administered with the strictest fidelity by the representatives of said society. *596The first paragraph of the motion is denied. The criticisms above referred to were unnecessary, and are withdrawn.
The term, “A representative form of government/’ we believe to have been correctly and accurately defined in Lang v. Royal Highlanders, 75 Neb. 196, and in our former opinions in this case, so that the concluding paragraph of the motion is overruled.
Judgment accordingly.